Exhibit 10.2

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

﻿

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
dated as of August 31, 2017, (the “Effective Date”) is by and among NCS
Multistage Holdings, Inc., a Delaware corporation (the “Parent”), Pioneer
Intermediate, Inc., a Delaware corporation (the “Intermediate Parent”), Pioneer
Investment, Inc., a Delaware corporation (the “US Borrower”), NCS Multistage
Inc., a corporation incorporated pursuant to the laws of the Province of
Alberta, Canada (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the subsidiaries of the US Borrower party hereto (together with
the Parent and the Intermediate Parent, each a “Guarantor” and collectively, the
“Guarantors”), the Lenders (as defined below) party hereto, Wells Fargo Bank,
National Association, as US administrative agent (in such capacity, the “US
Administrative Agent”) for the Lenders, Swing Line Lender, and Issuing Lender,
Wells Fargo Bank, National Association, Canadian Branch, as Canadian
administrative agent (in such capacity, the “Canadian Administrative Agent”) for
the Lenders, and each other Person party hereto.

RECITALS

﻿

A.       The Parent, Intermediate Parent, the Borrowers, the US Administrative
Agent, the Canadian Administrative Agent, the Swing Line Lender, the Issuing
Lender, and the financial institutions party thereto from time to time, as
lenders (the “Lenders”) are parties to that certain Amended and Restated Credit
Agreement dated as of May 4, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B.       The US Credit Parties wish to make an acquisition of all of the Equity
Interests of Spectrum Tracer Services, LLC and its subsidiaries (such
transaction, the “Spectrum Acquisition”) pursuant to that certain Agreement and
Plan of Merger, dated as of the date hereof, by and among Parent, US Borrower,
Spartan Merger Sub, LLC, a Delaware limited liability company, Spectrum Tracer
Services, LLC, an Oklahoma limited liability company and STSR LLC, as
Representative (as defined therein).

C.       In connection with the Spectrum Acquisition, the Borrowers wish to
increase the aggregate US Commitments by $25,000,000 to $50,000,000.

D.       The Borrowers have requested that the Lenders, the US Administrative
Agent and the Canadian Administrative Agent amend the Credit Agreement as
provided herein and subject to the terms and conditions set forth herein.

Now Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.       Defined Terms.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.  Each term defined in the Credit Agreement and
used herein without definition shall



 

--------------------------------------------------------------------------------

 



have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.

Section 2.       Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.  The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” means “including, without limitation”.  Section
headings have been inserted in this Agreement as a matter of convenience for
reference only and it is agreed that such Section headings are not a part of
this Agreement and shall not be used in the interpretation of any provision of
this Agreement.

Section 3.       Amendments to Credit Agreement.  

(a)       Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in alphabetical order therein:

“First Amendment Effective Date” means August 31, 2017”

“Spectrum Acquisition” means the transactions resulting in the Acquisition of
Spectrum Tracer Services, LLC, an Oklahoma limited liability company, by the US
Borrower pursuant to a merger of Spartan Merger Sub, LLC, a Delaware limited
liability company and wholly-owned Domestic Subsidiary of the US Borrower, with,
and in to, Spectrum Tracer Services, LLC with Spectrum Tracer Services, LLC
surviving, for Total Consideration of not more than $82,091,671.61.  

“Spectrum Acquisition Documents” means that certain Agreement and Plan of
Merger, dated as of the First Amendment Effective Date, by and among Parent, US
Borrower, Spartan Merger Sub, LLC, a Delaware limited liability company,
Spectrum Tracer Services, LLC, an Oklahoma limited liability company, and STSR
LLC, as Representative (as defined therein), all material related bills of sale,
assignments, agreements, instruments and other documents executed and delivered
in connection with the Spectrum Acquisition.  

“Target” means Spectrum Tracer Services, LLC, an Oklahoma limited liability
company,  and its subsidiaries.

(b)       The definition of “US Commitment” is hereby amended by inserting the
following sentence at the end of such definition:

“The aggregate amount of all US Commitments on and as of the First Amendment
Effective Date is $50,000,000.00.”

(c)       Section 6.4 (Acquisitions) of the Credit Agreement is hereby amended
to (i) delete the word “and” at the end of clause (d) thereof, (ii) add the word
“and” at the end of clause (e) thereof, and (iii) insert a new clause (f)
therein as set forth below:

(f)       the Spectrum Acquisition pursuant to the Spectrum Acquisition
Documents; 



2

--------------------------------------------------------------------------------

 



(d)       Section 6.4 (Acquisitions) of the Credit Agreement is hereby further
amended by amending the proviso therein by replacing the lead-in phrase
“…provided, that, in the case of each of (a) and (e) above,…” with the lead-in
phrase “…provided, that, in the case of each of (a), (e) and (f) above,…”.

(e)       Schedule II of the Credit Agreement is hereby replaced in its entirety
with the Schedule II attached as Exhibit A hereto. 

Section 4.       Representations and Warranties.  Each Credit Party hereby
represents and warrants that:

(a)       after giving effect to this Agreement, the representations and
warranties of the Credit Parties contained in the Credit Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on the Effective Date,
except that any representation and warranty which by its terms is made as of a
specified date in which case such representation and warranty is true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such specified
date; 

(b)       before and after giving effect to this Agreement, no Default or Event
of Default has occurred and is continuing;

(c)       the execution, delivery and performance of this Agreement by such
Credit Party are within its corporate or limited liability company power and
authority, as applicable, and have been duly authorized by all necessary
corporate or limited liability company action, as applicable;

(d)       this Agreement constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws at the time in effect affecting the rights of
creditors generally and general principles of equity whether applied by a court
of law or equity;

(e)       there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; 

(f)       as of the Effective Date, no action, suit, investigation or other
proceeding by or before any arbitrator or any Governmental Authority is
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court has been entered in connection with this Agreement or any
other Credit Document; and

(g)       as of the Effective Date, (i) Part A of Schedule  1 hereto sets forth
the type of organization and jurisdiction of incorporation or formation of each
entity acquired in connection with the Spectrum Acquisition, and (ii) Part B of
Schedule 1 hereto sets forth each Subsidiary of the Parent (including any such
Subsidiary acquired or formed in connection with the Spectrum Acquisition).



3

--------------------------------------------------------------------------------

 



Section 5.       Conditions to Effectiveness.    This Agreement shall become
effective on the Effective Date and enforceable against the parties hereto upon
the occurrence of the following conditions which may occur prior to or
concurrently with the closing of this Agreement:

(a)       The Administrative Agents shall have received this Agreement executed
by duly authorized officers of the Parent, the Borrowers, the Guarantors, the
Administrative Agents, and all the Lenders;

(b)       The Administrative Agents shall have received evidence satisfactory to
them that the Spectrum Acquisition (as defined in the Credit Agreement after
giving effect to Section 3(a) above) has been consummated in accordance with the
terms of the Spectrum Acquisition Documents (as defined in the Credit Agreement
after giving effect to Section 3(a) above) and the US Administrative Agent shall
have received true and correct copies of the Spectrum Acquisition Documents
certified as such by a Responsible Officer of the US Borrower;

(c)       The US Administrative Agent shall have received a pro forma Compliance
Certificate after giving pro forma effect to the Spectrum Acquisition executed
by a Responsible Officer of the US Borrower and reflecting (i) pro forma
compliance with the financial covenants in Section 6.16 of the Credit Agreement
as of the fiscal quarter ended June 30, 2017, and (ii) the pro forma Leverage
Ratio as of the fiscal quarter ended June 30, 2017, which ratio must not exceed
0.50 to 1.00 less than the covenant level required under Section 6.16(a) of the
Credit Agreement for the fiscal quarter ended June 30, 2017;

(d)       The US Administrative Agent shall have received evidence satisfactory
to it that both before and after giving effect to the Spectrum Acquisition,
Liquidity is greater than $10,000,000;

(e)       The Administrative Agents shall have received duly executed customary
payoff letters, in form and substance reasonably satisfactory to Administrative
Agents, with respect to all Debt of any entity to be acquired or created in
connection with the Spectrum Acquisition or to be assumed by the US Borrower or
any of its Subsidiaries in connection with the Spectrum Acquisition that is not
permitted under the Credit Agreement, together with all UCC-3 termination
statements, lien releases, Account Control Agreement terminations, and other
documentation evidencing the release of liens related to such Debt reasonably
requested by US Administrative Agent;

(f)        The US Administrative Agent shall have received a joinder and
supplement to the Guaranty executed by each Domestic Subsidiary to be acquired
or created in connection with the Spectrum Acquisition;

(g)       The US Administrative Agent shall have received a joinder and
supplement to the US Security Agreement executed by each Domestic Subsidiary to
be acquired or created in connection with the Spectrum Acquisition, UCC-1
financing statements, and any other documents, agreements or instruments
necessary to create and perfect an Acceptable Security Interest in the
Collateral as described in the US Security Agreement, as so supplemented (other
than such stock certificates, stock powers executed in blank and Account Control
Agreements to



4

--------------------------------------------------------------------------------

 



be delivered after the Effective Date pursuant to Section 6(f) and Section 6(g),
as applicable, below);

(h)       The US Administrative Agent shall have received a secretary’s
certificate or officer’s certificate from each Domestic Subsidiary to be
acquired or created in connection with the Spectrum Acquisition certifying such
entity’s (i) Responsible Officer’s incumbency, (ii) authorizing resolutions,
(iii) organizational documents, and (iv) certificates of good standing and
existence in such entity’s jurisdiction of formation dated a date not earlier
than 30 days prior to date of delivery or otherwise in effect on the date of
delivery;

(i)       The Canadian Administrative Agent shall have received a joinder and
supplement to the Guaranty executed by each Canadian Subsidiary to be acquired
or created in connection with the Spectrum Acquisition and executed by the
Canadian Borrower as a Guarantor;

(j)       The Canadian Administrative Agent shall have received a joinder and
supplement to the Canadian Security Agreement executed by each Canadian
Subsidiary to be acquired or created in connection with the Spectrum
Acquisition, together with stock certificates, stock powers executed in blank,
PPSA Filings, in each case, as applicable, and any other documents, agreements
or instruments necessary to create and perfect an Acceptable Security Interest
in the Collateral as described in the Canadian Security Agreement, as so
supplemented;

(k)       The Canadian Administrative Agent shall have received a secretary’s
certificate or officer’s certificate from each Canadian Subsidiary to be
acquired or created in connection with the Spectrum Acquisition certifying such
entity’s (i) Responsible Officer’s incumbency, (ii) authorizing resolutions,
(iii) organizational documents, and (iv) certificates of good standing and
existence in such entity’s province of formation dated a date not earlier than
30 days prior to date of delivery or otherwise in effect on the date of
delivery;

(l)       The US Administrative Agent shall have receive all documentation and
other information that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act that has been reasonably requested by the US
Administrative Agent in writing at least 5 Business Days in advance of the
Effective Date;

(m)      The US Administrative Agent shall have received a certificate of an
authorized officer of the US Borrower certifying (i) resolutions of the Board of
Directors of the US Borrower authorizing the increase in US Commitments effected
hereby, (ii) that both before and after giving effect to the increase in the US
Commitments effected hereby, no Default has occurred and is continuing, (iii)
that all representations and warranties made by the Borrowers in the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), unless such representation or warranty relates to an earlier date
which remains true and correct in all material respects as of such earlier date
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and (iv) that the Parent is in pro forma
compliance with the covenants in Section 6.16, after giving pro forma



5

--------------------------------------------------------------------------------

 



effect to the making of any Advances in connection with the increase in the US
Commitment effected hereby;

(n)       The US Administrative Agent shall have received a legal opinion of
Weil, Gotshal & Manges LLP, as outside US special counsel to the Credit Parties,
in form and substance satisfactory to the US Administrative Agent with respect
to the transactions contemplated hereby;

(o)       The US Administrative Agent shall have received a legal opinion of
Johnson & Jones, P.C., as outside Oklahoma counsel to the Credit Parties, in
form and substance satisfactory to the US Administrative Agent with respect to
the transactions contemplated hereby;

(p)       The Canadian Administrative Agent shall have received a legal opinion
of MLT Aikins LLP, as British Columbian outside counsel to the Credit Parties,
in form and substance satisfactory to the Canadian Administrative Agent with
respect to the transactions contemplated hereby; and

(q)       The Borrower shall have paid (i) all fees and expenses of the
Administrative Agents’ outside legal counsel pursuant to all invoices presented
for payment at least one Business Day prior to the Effective Date, and (ii) all
fees agreed to in the Fee Letter, dated on or about the date hereof, executed by
duly authorized officers of the Parent, the Intermediate Parent, the Borrowers
and the Wells Fargo Parties.

Section 6.       Acknowledgments and Agreements. 

(a)       Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b)       Each Credit Party, the US Administrative Agent, the Canadian
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
party hereto does hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby (the “Amended Credit Agreement”), and acknowledges and agrees
that the Amended Credit Agreement is and remains in full force and effect, and
acknowledge and agree that their respective liabilities and obligations under
the Amended Credit Agreement, the Guaranty, and the other Credit Documents, are
not impaired in any respect by this Agreement.

(c)       Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Credit Documents, (ii) any of the
agreements, terms or conditions contained in any of the Credit Documents, (iii)
any rights or remedies of the US Administrative Agent, the Canadian
Administrative Agent, or any Lender with respect to the Credit Documents, or
(iv) the rights of the US Administrative Agent, the Canadian Administrative
Agent, any Issuing Lender, the Swing Line Lender or any Lender to collect the
full amounts owing to them under the Credit Documents.



6

--------------------------------------------------------------------------------

 



(d)       From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean the Credit Agreement and such
Credit Documents, as amended by this Agreement.  This Agreement is a Credit
Document for the purposes of the provisions of the other Credit Documents.

(e)       The increase in the US Commitments pursuant to this Agreement shall
not be considered a Commitment Increase under Section 2.17 of the Credit
Agreement, the aggregate amount of Commitment Increases available to the
Borrowers after giving effect to this Agreement is $50,0000,000, and the
Borrowers may, at a later date, exercise a Commitment Increase subject to the
terms and conditions of Section 2.17 of the Credit Agreement.

(f)       Within five Business Days after the Effective Date (or such longer
period as the US Administrative Agent shall agree in its sole discretion), the
US Credit Parties shall deliver to the US Administrative Agent all necessary
stock certificates and stock powers executed in blank for each Domestic
Subsidiary acquired or created in connection with the Spectrum Acquisition.

(g)       Within 60 days after the Effective Date (or such longer period as the
US Administrative Agent shall agree in its sole discretion), the US Credit
Parties shall deliver to the US Administrative Agent (i) Account Control
Agreements in respect of all deposit accounts of each Domestic Subsidiary
acquired or created in connection with the Spectrum Acquisition that are not
held with the US Administrative Agent, and (ii) Account Control Agreements in
respect of all securities accounts and commodities accounts of each Domestic
Subsidiary acquired or created in connection with the Spectrum Acquisition, in
each case, subject to the proviso of Section 5.7 of the Credit Agreement.

Section 7.       Reaffirmation of Security Documents.  Each Credit Party (a)
reaffirms the terms of and its obligations (and the security interests granted
by it) under each Security Document to which it is a party, and agrees that each
such Security Document will continue in full force and effect to secure the
Secured Obligations as the same may be amended, supplemented, or otherwise
modified from time to time, and (b) acknowledges, represents, warrants and
agrees that the liens and security interests granted by it pursuant to the
Security Documents are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations.

Section 8.       Reaffirmation of the Guaranty.  Each US Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the US Guaranteed Obligations (as defined in the Guaranty), as such US
Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such US Guarantor under the Guaranty, in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement or any of the other Credit Documents.

Section 9.       Counterparts.  This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and



7

--------------------------------------------------------------------------------

 



the same agreement.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or by e-mail “PDF” copy shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.       Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.

Section 11.       Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall be held invalid, illegal or
unenforceable in any respect under any applicable Legal Requirement, the
validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.

Section 12.       Governing Law.  This Agreement shall be deemed a contract
under, and shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York applicable to contracts made and to be
performed entirely within such state without regard to conflicts of laws
principles (other than Sections 5-1401 and 5-1402 of the General Obligations Law
of the State of New York).

Section 13.       Entire Agreement. This Agreement, the AMENDED CREDIT AGREEMENT
and the other CREDIT Documents REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.  ADDITIONALLY,
This Agreement, the Credit Agreement as amended by this Agreement, and the other
CREDIT Documents MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

       THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

       IN EXECUTING THIS AGREEMENT, EACH PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.

[SIGNATURES BEGIN ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

﻿

﻿

 

 

 

﻿

US BORROWER:.

 

﻿

 

 

﻿

PIONEER INVESTMENT, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Accounting Officer

 

﻿

 

 

 

﻿

CANADIAN BORROWER:

 

﻿

 

 

 

﻿

NCS MULTISTAGE INC.

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Financial Officer

 

﻿

 

 

 

﻿

PARENT:

 

﻿

 

 

 

﻿

NCS MULTISTAGE HOLDINGS, INC.

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Accounting Officer

 

﻿

 

 

 

﻿

INTERMEDIATE PARENT:.

 

﻿

 

 

 

﻿

PIONEER INTERMEDIATE, INC.

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Accounting Officer

 

﻿

 

 

 

﻿

OTHER GUARANTORS:.

 

﻿

 

 

 

﻿

SPARTAN MERGER SUB, LLC

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Financial Officer

 





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

﻿

PIONEER NCS ENERGY HOLDCO, LLC

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Financial Officer

 

﻿

 

 

 

﻿

NCS MULTISTAGE, LLC

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Wade Bitter

 

﻿

Name:  

Wade Bitter

 

﻿

Title:

Chief Financial Officer

 

﻿

﻿

﻿

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

 

 

 

﻿

ADMINISTRATIVE AGENTS/LENDERS:

 

﻿

 

 

 

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, as US Administrative Agent, the Issuing
Lender, Swing Line Lender, and a US Facility Lender

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Timothy P. Gebauer

 

﻿

Name:  

Timothy P. Gebauer

 

﻿

Title:

Director

 

﻿

 

 

 

﻿

 

 

 

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, CANADIAN BRANCH as Canadian
Administrative Agent and a Canadian Facility Lender

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Dennis Dasilva

 

﻿

Name:  

Dennis Dasilva

 

﻿

Title:

Vice President

 

﻿

 

 

 

﻿

By:  

/s/ Lindy Couillard

 

﻿

Name:  

Lindy Couillard

 

﻿

Title:

Director

 

﻿

﻿





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

 

﻿

JPMORGAN CHASE BANK, N.A., as a US Facility Lender

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Ryan Aman

 

﻿

Name:  

Ryan Aman

 

﻿

Title:

Authorized Officer

 

﻿

﻿





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

﻿

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Facility Lender

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Michael N. Tam

 

﻿

Name:  

Michael N. Tam

 

﻿

Title:

Senior Vice President

 

﻿

﻿

﻿





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

﻿

HSBC BANK CANADA, as a US Facility Lender

 

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ John Cherian

 

﻿

Name:  

John Cherian

 

﻿

Title:

Assistant Vice President – Energy Financing

 

﻿

 

 

 

﻿

By:  

/s/ Bruce Robinson

 

﻿

Name:  

Bruce Robinson

 

﻿

Title:

Vice President – Energy Financing

 

﻿

﻿





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 



﻿

 

 

 

﻿

HSBC BANK CANADA, as a Canadian Facility Lender

 

﻿

 

 

 

﻿

By:  

/s/ John Cherian

 

﻿

Name:  

John Cherian

 

﻿

Title:

Assistant Vice President – Energy Financing

 

﻿

 

 

 

﻿

By:  

/s/ Bruce Robinson

 

﻿

Name:  

Bruce Robinson

 

﻿

Title:

Vice President – Energy Financing

 

﻿

﻿

﻿

﻿

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 

EXHIBIT A

SCHEDULE II

Commitments

﻿

﻿

 

 

Lender

US Commitment

Canadian Commitment

Wells Fargo Bank, National Association

$20,000,000.00  $0.00 

Wells Fargo Bank, National Association, Canadian Branch

$0.00  $10,000,000.00 

JPMorgan Chase Bank, N.A.

$15,000,000.00  $0.00 

JPMorgan Chase Bank, N.A., Toronto Branch

$0.00  $7,500,000.00 

HSBC Bank Canada

$15,000,000.00  $7,500,000.00 

Total:

$50,000,000.00

$25,000,000.00

﻿

 

Schedule I

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------

 

SCHEDULE I

Part A- New Subsidiaries Organizational Information

Entity Name

Type of Entity

Jurisdiction of Organization

Spectrum Tracer Services, LLC

limited liability company

Oklahoma

STS Logistics and Analytics LLC

limited  liability company

Oklahoma

STS Holdings Inc.

corporation

Nevada

STS Tracer Services Ltd.

corporation

British Columbia

﻿

Part B - Subsidiaries of Parent

Pioneer Intermediate, Inc.

Pioneer Investment, Inc.

Pioneer NCS Energy Holdco, LLC

NCS Multistage, LLC

NCS International, LLC

NCS International 2, LLC

NCS Argentina, SRL

NCS Multistage Inc.

Spartan Merger Sub, LLC (prior to giving effect to the merger of Spartan Merger
Sub, LLC and Spectrum Tracer Services, LLC)

Spectrum Tracer Services, LLC (after giving effect to the merger of Spartan
Merger Sub, LLC into Spectrum Tracer Services, LLC)

STS Holdings Inc.

STS Tracer Services Ltd.

STS Logistics and Analytics LLC

﻿



Schedule I

(Pioneer Investment, Inc.)

--------------------------------------------------------------------------------